On May 22, 1991, the Defendant was sentenced to a term of forty (40) years for Sexual Intercourse Without Consent. It is the recommendation of the Court to the Parole Board that the Defendant shall complete the sexual offender treatment program and the anger management program at the Montana State Prison before being eligible for parole. The Defendant shall he designated a dangerous offender for the purposes of parole. Credit is given for 186 days time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time because he wants counsel to represent him.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
*53Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges